PER CURIAM:
Keith Russell Judd, a federal prisoner, appeals the district court’s order denying relief on his motion for relief from judgment, which the district court construed as a 28 U.S.C. § 2241 (2000) petition. We have reviewed the record and find no reversible error. Accordingly, we deny Judd’s motion for leave to proceed in for-ma pauperis and dismiss for the reasons stated by the district court. Judd v. United States, No. CA-05-1381-3 (D.S.C. filed Oct. 26, 2005 & entered Oct. 27, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED